                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   3:19-CR-175-TAV-DCP
                                               )
JUDITH BARKER,                                 )
                                               )
              Defendant.                       )


                                          ORDER

       This criminal case is before the Court on the Report and Recommendation (“R&R”)

[Doc. 11] entered by United States Magistrate Judge C. Clifford Shirley, Jr. recommending

that the Court: (1) accept defendant’s guilty plea to the single count in the information; (2)

adjudicate defendant guilty of concealing a record required to be maintained by a labor

organization in violation of 29 U.S.C. § 439(c); and (3) order that the defendant remain on

release pending sentencing. There have been no timely objections to the R&R, and enough

time has passed since the filing of the R&R to treat any objections as having been waived.

See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 51.

       After reviewing the record, the Court agrees with Judge Shirley’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the R&R [Doc. 11]

pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1.     Defendant’s plea of guilty to the single count of the information is

              ACCEPTED;
2.   Defendant is hereby ADJUDGED guilty of concealing a record required to

     be maintained by a labor organization in violation of 29 U.S.C. § 439(c);

3.   Defendant SHALL REMAIN out of custody subject to the Order Setting

     Conditions of Release [Doc. 10] until further order of this Court for

     sentencing in this matter which is scheduled to take place on February 19,

     2020.

ENTER.


                         s/ Thomas A. Varlan
                         UNITED STATES DISTRICT JUDGE




                                   2
